816 F.2d 673Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Troy POWELL, Plaintiff-Appellant,v.J. BAME, Captain;  Lieutenant Shoe;  Sergeant Rice, RowanUnit, Salisbury, N.C.;  Captain Lamberg;Lieutenant Mackey;  Sergeant Reinhart,Catawaba Prison Unit, Newton,N.C., Defendants-Appellees.
No. 87-6506.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 27, 1987.Decided April 10, 1987.

Before HALL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Troy Powell, appellant pro se.
Lacy H. Thornburg, Office of the Attorney General of North Carolina, for appellees.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Powell v. Bame, C/A No. 86-110-ST-C (W.D.N.C., Dec. 15, 1986).


2
AFFIRMED.